Exhibit PRODUCT DISTRIBUTION AGREEMENT THIS DISTRIBUTION AGREEMENT (“Agreement”) is made on the 1st day of May, 2008 (hereafter, the “Effective Date”), by and between SUNCOAST NUTRICEUTICALS, INC. (hereinafter, “Supplier”) whose address is 14404 North Road, Loxahatchee, FL 33470; and BETWEEN THE LINES, INC. (hereafter, “Distributor”) whose address is 237 Railroad Avenue, Tannersville, NY 12485 RECITALS A. Supplier has created and markets certain all-natural sun care and skin care Products with various brand names and trademarks (hereafter, “Products”) which are proprietary to Supplier, and which are set forth in Schedule “A” annexed hereto. B. Distributor desires that Supplier appoint Distributor as Supplier’s exclusive distributorin the following market: ALL RETAIL AND WHOLESALE CRUISE SHIP SALES ORIGINATING IN THE UNITED STATES, AND ALL NON-CRUISE SHIP SALES ORIGINATING OUTSIDE THE UNITED STATES, ITS TERRITORIES AND POSSESSIONS, CANADA, AND MEXICO. C. Supplier and Distributor also desire that Distributor utilize specific agreed channels of distribution as more particularly set forth herein. NOW, THEREFORE, in consideration of their mutual promises set forth below and other valuable consideration, the parties agree as follows: 1. SCOPE OF AGREEMENT 1.1Definitions. As used in this Agreement, the following terms shall have the following meanings: a.“Contract Year” means any given twelve-month period ending on an anniversary of the
